Orders, Family Court, Bronx County (Gayle Roberts, J.), entered on or about January 7, 2002, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children, and committed the custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence demonstrated that despite petitioner’s diligent efforts to assist and encourage respondent to plan for the children by referring her to programs for drug treatment and parenting skills (see Matter of Adrian M., 270 AD2d 93, 94 [2000], lv denied 95 NY2d 757 [2000]), respondent relapsed into drug use and, by consequently failing to meet her obligation to plan for the children’s return, permanently neglected the children within the meaning of Social Services Law § 384-b (7) (c) (see Matter of David J., 260 AD2d 279 [1999]). A preponderance of the evidence adduced at the dispositional hearing supports Family Court’s finding that termination of respondent’s parental rights is in the children’s best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) inasmuch as it will facilitate the children’s adoption by their foster parent, their paternal grandmother, who, the evidence showed, has, for much of the children’s lives, provided them with a stable and nurturing home. Concur— Nardelli, J.P., Buckley, Rosenberger and Marlow, JJ.